         Case 1:17-cr-00548-PAC Document 138 Filed 09/10/19 Page 1 of 3
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      September 10, 2019



Via ECF
The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
United State Courthouse
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:     United States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

        We respectfully submit this letter in response to the defendant’s letter, dated September 10,
2019, in which the defendant re-iterates his request to serve his CIPA Section 5 notice on the
Government’s wall team. The Government submits this brief response to address two arguments
in the defendant’s reply.

         First, the defendant’s entire request is based on a non-existent right for the defendant to
shield his defense theory from the Government until some undefined point in the future. The
defendant cites no support for this position, and indeed, there is none. The case law considering
this question—including specifically CIPA Section 5—expressly rejects the defendant’s argument.
“Nothing in the Fifth Amendment privilege entitles a defendant as a matter of constitutional right
to await the end of the State’s case before announcing the nature of his defense, any more than it
entitles him to await the jury’s verdict on the State’s case-in-chief before deciding whether or not
to take the stand himself.” Williams v. Florida, 399 U.S. 78, 85 (1970). Indeed, in many instances,
the defendant is required to provide pre-trial notice of an asserted defense, including when the
defendant intends to argue an alibi, Fed. R. Crim. P. 12.1(a)(2) (requiring defense to provide
Government with pre-trial notice of alibi defense, including description of where the defendant
claims to be and which witnesses the defendant intends to rely on); insanity, Fed. R. Crim. P.
12.2(a) (requiring defense to give pretrial notice of insanity defense); public authority, Fed. R.
Crim. P. 12.3(a) (requiring defense to give pretrial notice of a public authority defense, including
the name of the agency, the official, and time-period involved and witnesses upon whom the
defendant intends to rely); and advice of counsel, see United States v. Rubin/Chambers, Dunhill
Ins. Servs., 828 F. Supp. 2d 698, 711 (S.D.N.Y. 2011) (directing defendants to provide notice to
the Government of an advice-of-counsel defense in sufficient time to take any disputes to the
magistrate judge prior to the final pretrial conference). Moreover, on October 4, the defendant is
required to provide expert notice to the prosecution team, which necessarily would divulge
         Case 1:17-cr-00548-PAC Document 138 Filed 09/10/19 Page 2 of 3
The Honorable Paul A. Crotty, U.S.D.J.
September 10, 2019
Page 2

significant details concerning the defendant’s trial strategy with respect to forensic evidence. See
Fed. R. Crim. P. 16(b)(C) (requiring defendant to give Government summary of defense expert
witness testimony). Furthermore, CIPA Section 5 is considerably less invasive in that it does not
require the defendant to describe a defense at all, but only to identify what classified information
he intends to introduce at trial. See United States v. Bin Laden, No. 98 CR. 1023 LBS, 2001 WL
66393, at *5–6 (S.D.N.Y. Jan. 25, 2001) (noting that courts have held that “CIPA does not require
that a defendant reveal his or her trial strategy, but only mandates that the defendant identify
whatever classified information he plans to use.”). That is why every court to have considered the
issue, including the Second Circuit has squarely rejected challenges to CIPA Section 5’s pretrial
disclosure obligations. See, e.g., United States v. Wilson, 750 F.2d 7, 9 (2d Cir. 1984) (“We see
no constitutional infirmity in the pretrial notification requirements of Section 5.”); United States
v. Hashmi, 621 F. Supp. 2d 76, 81 (S.D.N.Y. 2008) (“CIPA Section 5’s pretrial notification
requirement likewise does not infringe on a defendant’s privilege against self-incrimination.”).
Schulte’s refusal to comply with his statutory obligations rests entirely on a purported right that
has no basis in law.

        Second, Schulte’s obstinate refusal to abide by CIPA’s requirements does prejudice the
Government. To be sure, the Government asked the Court to appoint a wall attorney. But the
Government did not make such a request so that there could essentially be a shadow trial team that
the defense could hide behind. Rather, as has been clear from the beginning, the wall team’s
purpose was to address matters that specifically pertained to Schulte’s attorney-client privilege,
not substantive trial matters. Indeed, defense counsel has stated on the record that the
government’s wall assistant has no substantive knowledge of the case. See April 10, 2019 Tr. p.
15 (defense counsel arguing that Government wall counsel should not be appointed because wall
counsel “has absolutely zero knowledge” regarding classification issues). Put simply, the wall
team is simply not equipped to address the substantive questions of whether particular pieces of
classified evidence are relevant—which would require a knowledge of all of the various factual
issues in the case—or admissible—which similarly would require knowledge of the evidentiary
positions that the trial team intends to take. Thus, in order to respond to the Section 5 effectively,
the wall team would have to consult with the trial team and the CIA employees involved in this
prosecution, the very people from which Schulte seeks to hide his Section 5. Schulte’s proposal
thus would either (1) only delay the process more, which is especially problematic given that the
Government’s Section 6 response is due in approximately three weeks or (2) lead to a response
from the wall team that does not properly address all of the issues that the Court should consider.
Either option is extremely prejudicial to the Government, particularly considering the sensitive
classified information at issue. Put bluntly, Schulte’s withholding of notice that he is statutorily
mandated to provide is—whether intended to or not—compromising the Government’s ability to
exercise its rights under CIPA, specifically, its “right to protect classified material in the national
interest.” United States v. Pappas, 94 F.3d 795, 799 (2d Cir. 1996).
        Case 1:17-cr-00548-PAC Document 138 Filed 09/10/19 Page 3 of 3
The Honorable Paul A. Crotty, U.S.D.J.
September 10, 2019
Page 3

       For these reasons, the Government respectfully requests that the Court direct Schulte to
provide his Section 5 notice to the trial team immediately.

                                                     Respectfully submitted,
                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                               By:                /s/
                                                     David Denton / Sidhardha Kamaraju /
                                                     Matthew Laroche
                                                     Assistant United States Attorneys
                                                     Tel.: 212-637-2744 / 6523 / 2420

Cc: Defense Counsel (via ECF)
    Daniel Hartenstine, Court Information Security Officer (via Email)
